733 P.2d 405 (1986)
Billy W. RAMBO, Jr. and Patricia Rambo, Appellees,
v.
Dewey HICKS and Donna Hicks, Appellants.
No. 65152.
Supreme Court of Oklahoma.
December 16, 1986.

MEMORANDUM OPINION
ALMA WILSON, Justice:
Appellees-Rambo initially brought this civil suit against the Appellants-Hicks in Small Claims Court. On the Appellees' motion, the action was removed from the Small Claims docket and was heard by the District Court. A $650 money judgment in favor of the Appellees was rendered. Thereafter, the District Court awarded the prevailing parties, Appellees herein, a reasonable attorney fee of $664.00.
Appellants now bring this appeal, alleging that they are entitled to an award of attorney fees in the amount of $1,000, plus the additional costs of this appeal  an amount approximately three times that awarded to the Appellees as prevailing parties. Despite the fact that the Appellees alone were awarded judgment in the trial court, Appellants attempt to convince this Court that they are the prevailing party. We particularly note that the mere availability of more than one form of remedial relief upon a single cause of action, does not abrogate the rule that there can be only one prevailing party. Quapaw v. H.B. Varnell, 566 P.2d 164 (Okl.App. 1977).
No reversible error of law appears and the judgment is affirmed under Rule 1.202(b), 12 O.S.Supp. 1984, Ch. 15, App. 2.
AFFIRMED.
DOOLIN, V.C.J., and LAVENDER, HARGRAVE and SUMMERS, JJ., concur.
SIMMS, C.J., and HODGES, J., concur in result.
OPALA and KAUGER, JJ., dissent.